| PETTIGREW, J.,
dissenting.
The defendant in this case was tried by a twelve-person jury on the charge of DWI-fourth offense. Pursuant to La. R.S. 14:98 E(l)(a), on conviction of a fourth or subsequent DWI offense, a defendant shall be imprisoned with or without hard labor for a period of not less than ten nor more than thirty years and shall be fined five thousand dollars. As set forth in La. Const. Art. I, § 17 A and La.Code Crim. P. art. 782 A, cases in which punishment may be confinement at hard labor shall be tried by a jury composed of six jurors, all of whom must concur to render a verdict. Thus, a six-person jury was clearly required for the defendant’s trial in this case.
It -is impossible for us to know what discussions the jurors had during their deliberations. The original six jurors may have found the defendant not guilty, but for the argument of the additional six jurors. In my humble opinion, the conviction must be reversed and the matter remanded 'for a new trial before a jury containing the proper number of jurors. See State v. Smith, 367 So.2d 857 (La. 1979) (per curiam).